Citation Nr: 0003845	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  99-23 802	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees based on past-due 
benefits arising from an October 14, 1999, RO decision which 
granted an increased rating, to 40 percent, for a post-
operative appendectomy and an umbilical hernia repair.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the RO 
relating to a claim by the veteran for VA benefits.


FINDINGS OF FACT

1.  By an April 30, 1997, Board decision, the veteran's claim 
for an increase in a 10 percent rating for a postoperative 
appendectomy and an umbilical hernia repair was denied.

2.  The notice of disagreement for this claim was received by 
VA after November 18, 1988.

3.  The veteran retained the attorney, M.E.W., not later than 
February 1998.

4.  The fee agreement signed by the parties in June 1998, 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran, and such fee is to be paid by VA from past-due 
benefits.

5.  In an October 14, 1999, decision, the RO granted the 
veteran an increased rating, to 40 percent, for a 
postoperative appendectomy and an umbilical hernia repair.

6.  Past-due benefits are available to the veteran as a 
result of an October 14, 1999, RO decision which granted an 
increased rating for a postoperative appendectomy and an 
umbilical hernia repair.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the claim for an increased rating for a 
postoperative appendectomy and an umbilical hernia repair.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the attorney in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
a favorable adjudication of the claim for an increased rating 
for a postoperative appendectomy and an umbilical hernia 
repair.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(f), (g), (h) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a September 1994 decision, the RO granted the veteran an 
increased rating from 0 to 10 percent for a postoperative 
appendectomy and an umbilical hernia repair.  In September 
1994, he filed a NOD, indicating he wanted an even higher 
rating.  He later filed a timely substantive appeal after 
being issued a statement of the case.

In an April 30, 1997, Board decision, the veteran's claim for 
an increased rating for a postoperative appendectomy and an 
umbilical hernia repair was denied.

In a February 1998 joint motion, the U.S. Court of Veterans 
Appeals (Court) was requested to vacate the Board's April 30, 
1997, decision and remand the matter back to the Board for 
readjudication.  The attorney signed the joint motion and 
indicated that he was the veteran's counsel.

A fee agreement, dated in June 1998, shows that the veteran 
hired M.E.W. to provide legal services in connection with all 
proceedings for benefits before the Board and the RO.  A 20 
percent contingency fee was arranged, with direct payment 
being made by VA from past-due benefits.

In a June 1998 letter to the Board, the attorney indicated 
that he had been representing the veteran before VA and the 
Board following a remand from the Court in February 1998.  

In an October 14, 1999, RO decision, the veteran was awarded 
an increased rating, to 40 percent, for a postoperative 
appendectomy and an umbilical hernia repair; and the 
increased rating was made effective from April 27, 1993.

The RO notified both the veteran and his attorney by a 
November 26, 1999, letter that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


II.  Legal Analysis

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
all of the following conditions are met:

(1)  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(c)(1) (1999).

(2)  The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).

(3)  The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).

On April 30, 1997, the Board issued a final decision denying 
the veteran's claim for an increased rating for a 
postoperative appendectomy and an umbilical hernia repair.  
The NOD which preceded such Board decision was received by 
the RO well after the November 18, 1988, deadline.  As such, 
the first two requirements, noted above, have been met. 

With respect to the third requirement, it is noted that the 
attorney was retained by the veteran within one year of the 
April 30, 1997, Board decision.  Evidence on file shows that 
the attorney performed work on behalf of the veteran as early 
as February 1998, when he signed a joint motion (in the 
capacity of the veteran's counsel) asking, in part, that the 
Court vacate the Board's April 1997 decision which denied the 
claim for an increased rating for a postoperative 
appendectomy and an umbilical repair.  In June 1998, the 
veteran and M.E.W. signed a fee agreement.  As such, the 
statutory requirements for recognition of the fee agreement 
for VA purposes have been met.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the veteran and the attorney, 
M.E.W., satisfies these criteria. 

In preparation for referral of the attorney fee issue to the 
Board, the RO made preliminary calculations of the dollar 
amount of past-due compensation payable to the veteran and of 
the portion potentially payable to the attorney following the 
October 14, 1999, RO decision which resulted in the creation 
of past-due benefits.  These figures were furnished to the 
parties in a notification letter dated on November 26, 1999. 

The RO established payment for past-due benefits, effective 
from May 1, 1993, and such is the proper effective date for 
the commencement of payment of past-due benefits as it is the 
first day of the calendar month following the month in which 
the increased rating became effective.  
 
Calculation by the RO of the amount of past-due benefits 
created by the grant of the increased rating must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1999), which 
state that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  The regulation 
specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.

In the instant case, the proper termination date of past-due 
benefits is the date of the RO decision which granted an 
increased rating-October 14, 1999.  As it appears that a 
termination date of November 30, 1999, was improperly chosen, 
the amount payable as attorney fees will have to be revised.  
The RO is hereby instructed that the period of past-due 
benefits resulting from an increased rating for a 
postoperative appendectomy and an umbilical hernia extends 
from May 1, 1993, through October 14, 1999. 


ORDER

Eligibility for direct VA payment to the attorney of fees for 
legal services rendered, in connection with the award of an 
increased rating for a postoperative appendectomy and an 
umbilical hernia is established.  The attorney should be paid 
20 percent of the past-due benefits awarded the veteran for 
an increased rating for postoperative appendectomy and 
umbilical hernia repair for the period from May 1, 1993, to 
October 14, 1999.

	

		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


